Citation Nr: 1104906	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  10-26 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to nonservice connected pension.

2.  Entitlement to service connection for a low back strain.


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel
INTRODUCTION

The Veteran had active service from August 1973 to January 1976.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision of the Des Moines, 
Iowa, Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

For the reasons set for the below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action is required.


REMAND

In December 2010, the Veteran's representative submitted a copy 
of a June 2010 Social Security Administration (SSA) decision that 
awarded disability benefits to the Veteran in part due to the 
degenerative changes in his lumbar spine and his chronic pain.  
In the December 2010 statement, the representative requested that 
the Board remand the Veteran's appeal-in light of the SSA's 
favorable decision.  

The Board agrees and finds that a remand of this case is 
warranted.  Initially, and in this regard, the Board notes that 
the medical records used in support of the June 2010 SSA decision 
were previously obtained and associated with the Veteran's claims 
folder.  In fact, the RO considered those medical records at the 
time that it issued the April 2010 statement of the case (SOC).  
Significantly, however, the RO has not had the opportunity to 
consider the Veteran's appeal in light of the June 2010 SSA 
decision specifically awarding disability benefits to the 
Veteran.  Furthermore, neither the Veteran, nor his 
representative, waived consideration of the June 2010 SSA 
decision by the RO.  

Under applicable law, the Board may not consider newly-submitted 
evidence in the first instance unless the claimant has waived 
initial consideration by the appropriate agency of original 
jurisdiction (AOJ).  38 C.F.R. §§ 19.37, 20.1304 (2010).  
Consequently, this case must be remanded to the AOJ for 
readjudication of the Veteran's appeal taking into consideration 
the newly-obtained evidence of record.

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues on appeal based upon 
consideration of all additional evidence received 
since the issuance of the SOC in April 2010, to 
include the favorable SSA decision issued in June 
2010.  If the benefits sought on appeal remain denied, 
furnish the Veteran an appropriate supplemental 
statement of the case and afford him an opportunity to 
respond before the file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010). 

